IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                February 25, 2008
                                No. 07-10417
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

DERRICK DAMON RAINWATER

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:94-CR-42-1


Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.
PER CURIAM:*
      Derrick Damon Rainwater, federal prisoner # 25805-077, is currently
serving a 1,117-month sentence following his 1994 conviction of 11 counts of
interfering with commerce by robbery and using a firearm during a crime of
violence. Rainwater filed a FED. R. CRIM. P. 36 motion to correct the judgment,
wherein he sought to have the Amended Judgment revised to reflect a sentence
of 240 months of imprisonment on counts 5, 7, 9, and 11, to run concurrently
with one another and to run consecutively to all other counts. The district court

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-10417

denied the motion on the ground that the Amended Judgment reflected the
district court’s oral pronouncement at sentencing. Rainwater appeals, arguing
that the Amended Judgment is invalid and that the judgment should be vacated
and the case remanded for resentencing.
      Rainwater’s contention that he is required to serve only a total of 240
months of imprisonment on counts 5, 7, 9, and 11 is erroneous. The version of
18 U.S.C. § 924(c)(1) in effect at the of Rainwater’s conviction mandated
consecutive 240-month sentences on each of those counts. At sentencing, the
district court ordered Rainwater to serve 240 months of imprisonment on counts
5, 7, 9, and 11 and ordered that the sentences be served consecutively to one
another, for a total of 960 months, and consecutively to all other sentences
imposed. The Amended Judgment, however, states that Rainwater is to serve
960 months of imprisonment on counts 5, 7, 9, and 11 and that the sentences are
to run concurrently with one another, for a total of 960 months, and
consecutively to all other sentences imposed.
      The Amended Judgment conflicts with the oral pronouncement of the
sentence. While the practical effect of the Amended Judgment is that Rainwater
be required to serve the same sentence as was orally pronounced, the Amended
Judgment cannot be allowed to stand as written because the terms of
imprisonment on counts 5, 7, 9, and 11 exceed the statutorily mandated
sentences on those counts. Accordingly, the district court’s order denying
Rainwater’s Rule 36 motion is VACATED and the case is REMANDED for the
limited purpose of correcting the Amended Judgment to conform with the orally
pronounced sentence. See United States v. Martinez, 250 F.3d 941, 942 (5th Cir.
2001).




                                      2